Citation Nr: 0608247	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  05-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of June 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In the decision, the RO concluded that 
the veteran had not presented new and material evidence to 
reopen a claim for service connection for a back condition.

The reopened claim for service connection for a back disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a back 
disorder was previously denied by the Board in March 1997 on 
the basis that there was no competent evidence of record 
which related the veteran's current back disorder to service.  

2.  The additional evidence presented since March 1997 
includes a competent medical opinion suggesting a nexus to 
service, and raises a reasonable possibility of 
substantiating the claim for service connection for a back 
disorder. 


CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for a back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) defines the 
VA's duty to assist the veteran with the development of his 
claim.  In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) VA must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports the claim.  See also Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The SOC included a 
summary of the evidence that had been obtained and 
considered.  The SOC also included the requirements that must 
be met to establish the benefits.  The basic elements for 
establishing these benefits have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The communications, such as a 
letters from the RO dated in January 2004 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
specifically told the veteran to tell the RO about any 
additional information or evidence that he wanted the RO to 
try to get for him.  He was also provided an address whether 
he could send additional information.  The letter from the RO 
specifically advised him that it was his responsibility to 
support his claim with appropriate evidence.  Thus, the 
fourth element is satisfied.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.

The veteran's initial VCAA letter was provided in January 
2004 which was prior to the adjudication of his claim.  He 
was given the VCAA notice letter and was given an ample 
opportunity to respond.  He has not claimed any prejudice as 
a result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the new and material evidence issue 
on appeal has been obtained.  The record includes his current 
post service treatment records.  The veteran has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran had active service from April 1943 to January 
1946.  The appellant contends that the RO committed error in 
refusing to reopen and grant his claim for service connection 
for a back disorder.  He asserts that his current back 
problems were incurred in service when he fell through an 
uncovered cargo hole on a ship.  

The veteran's original claim for compensation was received in 
July 1946; however, the only disorder claimed at that time 
was an inguinal hernia.  His first claim for service 
connection for a back disorder was received by the RO in June 
1992.  In support of his claim, the veteran submitted a 
medical report from Kevin Fox, M.D., which reflected that the 
veteran gave a history of having a backache which was 
temporally related to a service injury.  A VA radiology 
report dated in July 1992 reflects that a lumbar spine X-ray 
was interpreted as showing an old fracture of L1.  The 
veteran was afforded a VA examination in July 1992.  The 
diagnosis was post-traumatic arthritis of the lumbar spine.  

In a rating decision of February 1993, the RO denied the 
claim for service connection for a back condition.  The RO 
noted that the veteran's service medical records did not show 
any evidence of a back injury during service, and that 
examination at time of separation showed a normal examination 
of the spine.  The RO concluded that service connection for a 
back disorder should be denied because the evidence did not 
show that the veteran injured his back during service.  
Thereafter, the veteran submitted a lay statement from 
another serviceman which was to the effect that he witnessed 
an incident during service in which the veteran injured his 
back.  The veteran also presented his own testimony during a 
hearing held in March 1994 in which he recounted injuring his 
back during service.  The hearing officer confirmed the 
denial of the claim in a decision of November 1994.  

The veteran subsequently appealed to the Board.  In a 
decision of March 1997, the Board denied the claim.  The 
basis of the decision was a finding that no competent 
evidence of record showed that the veteran's current back 
disorder was related to service.    

The decision which denied service connection for a back 
disorder is final based upon the evidence then of record. 38 
U.S.C.A. § 7104.  However, a claim will be reopened if new 
and material evidence is submitted.  38 U.S.C.A. §5108; 38 
C.F.R. § 3.156(a).  If the Board determines that the evidence 
is new and material, the case is reopened and evaluated in 
light of all the evidence, both new and old.  

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).   

The changes to 38 C.F.R. § 3.156(a) that define new and 
material evidence are effective prospectively for claims 
filed on or after August 29, 2001. See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his claim 
for a back disorder was filed in September 2003, the 
regulations in effect since August 29, 2001, are for 
application.  Nevertheless, to whatever extent the new 
legislation has changed the approach to developing evidence 
in claims, it has not modified the longstanding requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.

The additional evidence that has been presented includes a 
letter dated in  November 2003 from Kevin B. Fox, M.D., in 
which he reports that the veteran had been his patient since 
1987.  He recounted that he obtained a lumbar series on the 
veteran in January 1994 which showed an old compression 
fracture of L1 with osseous bridging to T12.  Dr. Fox further 
stated that:

This is compatible with the patient's history of 
having fallen on board ship while in the Navy in 
1945.  It is my opinion that his back ache is 
service connected in that I believe this X-ray 
finding was caused by an injury that matches his 
description of his service related accident.  

The Board finds that the evidence added to the file in the 
context of the attempt to reopen the claim of entitlement to 
service connection for a back disorder raises a reasonable 
possibility of substantiating the claim.  The Board notes 
that the previously considered evidence did not include any 
competent medical opinion relating a current back problem to 
service.  Moreover, the Board notes that the new medical 
evidence, in particular the opinion from Dr. Fox, suggests 
that events during service have played a role in the 
veteran's current back difficulties.  Therefore, the Board 
concludes that new and material evidence has been presented 
to reopen the claim of entitlement to service connection for 
a back disorder.  


ORDER

The request to reopen a claim for service connection for an 
back disorder is granted.  To this extent only, the appeal is 
granted.  


REMAND

The Board finds that VA has not yet met its duties under the 
VCAA with respect to the reopened claim for service 
connection.  First, additional efforts should be made to 
obtain the records from a service medical facility pertaining 
to treatment described by the veteran as having been rendered 
immediately after service in January 1946.  He has stated 
that while undergoing a hernia repair at the Naval Hospital 
in San Diego, the doctor determined that he had a back 
problem.  The RO wrote to the Naval Hospital in 1992, and was 
advised that the records had been retired.  Then, in July 
1994, the RO again contacted the Naval Hospital and was 
advised that a thorough search could not locate the requested 
"outpatient" treatment records.  The Board notes that 
hospitalization records from service medical facilities are 
retired to the National Personnel Records Center, and filed 
by hospital rather than individual servicemember.  An attempt 
should be made to try to obtain the retired INPATIENT 
CLINICAL records from that facility.  

The Board also notes that the VCAA requires that VA afford a 
veteran a medical examination or obtain a medical opinion 
when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  In the present case, the Board 
concludes that the veteran should be afforded a VA 
examination to determine the nature and etiology of any 
current back disabilities.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should contact the National 
Personnel Records Center and request any 
pertinent January 1946 San Diego Naval 
Hospital INPATIENT CLINICAL records.   

2.  Thereafter, after any additional 
records have been obtained, the RO should 
arrange for the veteran to be afforded a 
VA spine examination in May 2004.  The 
examiner should review the claims file, 
including the veteran's service medical 
records and the post service treatment 
records, including the medical opinion 
from Dr. Fox.  The VA examiner is 
requested to offer a medical opinion as 
to the likelihood that the veteran's 
currently diagnosed back disorder is 
related to the reported injury in 
service.  The examiner should 
specifically comment as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
the currently found back disorder was 
incurred during service, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner should also comment as to 
whether there is evidence of the presence 
of arthritis within the first year after 
service.  

3.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


